EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Deideriks on 9/24/2021.

The application has been amended as follows: 
Rejoin claims 17-20.
Cancel claim 14.
Amend claim 1 to read as follows:
Claim 1. The viscoelastic composition of claim 8 wherein the edible continuous phase composition is a gel matrix and the viscoelastic composition further comprises:
at least one gluten-free flour source; 
a starch; and
leavener. 






Amend claim 7 to read as follows:
Claim 7. A viscoelastic composition comprising:  
an edible continuous phase composition including 
at least one edible hydrated hydrocolloid gel; and
cross-linked protein dispersed within the hydrated hydrocolloid gel, wherein the cross linked protein is selected from the group consisting of sodium casein, whey protein isolate and combinations thereof.

Amend claim 8 to read as follows:
Claim 8. A viscoelastic composition comprising:  
an edible continuous phase composition including 
at least one edible hydrated hydrocolloid gel, wherein the hydrated hydrocolloid gel comprises konjac gum; and
cross-linked protein dispersed within the hydrated hydrocolloid gel.

Amend claim 10 to read as follows:
Claim 10. The viscoelastic composition of claim 7 wherein the hydrated hydrocolloid gel has a viscosity which is from about 20,000 centipoise (cP) to about 100,000 cP at 30 °C. 




Amend claim 17 to read as follows:
Claim 17. A method of making a viscoelastic composition comprising: 
making an edible continuous phase composition, wherein making an edible continuous phase composition includes forming at least one edible hydrated hydrocolloid gel by combining a hydrocolloid and water; 
dispersing protein into the hydrated hydrocolloid gel; and
cross-linking the dispersed protein within the hydrated hydrocolloid gel, 
wherein the method further comprises at least one of: 
the hydrated hydrocolloid gel comprises konjac gum; and 
the cross linked protein is selected from the group consisting of sodium casein, whey protein isolate and combinations thereof.

Amend claim 17 to read as follows:
Claim 22. The viscoelastic composition of claim 8, wherein the hydrated hydrocolloid gel has a viscosity from about 20,000 centipoise (cP) to about 100,000 cP at 30 °C.






Claims 1-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 7: The prior art does not disclose, teach nor fairly suggest a viscoelastic composition, comprising: 
a cross-linked protein dispersed within at least one hydrated hydrocolloid gel;
wherein the cross linked protein is selected from the group consisting of sodium casein, whey protein isolate and combinations thereof.

As for claim 8: The prior art does not disclose, teach nor fairly suggest a viscoelastic composition, comprising: 
a cross-linked protein dispersed within at least one hydrated hydrocolloid gel;
wherein the at least one hydrated hydrocolloid gel, comprises konjac gum.

As for claim 8: The prior art does not disclose, teach nor fairly suggest a method of making a viscoelastic composition, comprising: 
a cross-linked protein dispersed within at least one hydrated hydrocolloid gel;
wherein the at least one hydrated hydrocolloid gel comprises konjac gum; or the cross linked protein is selected from the group consisting of sodium casein, whey protein isolate and combinations thereof.




The closest prior art, Chen (as previously applied), teaches making sweet doughs (i.e. viscoelastic compositions) comprising cross-linked protein (i.e. xanthan/protein polymer complex) dispersed in a gel (an edible continuous phase composition), wherein the texture is controlled by the use of at least one edible hydrated hydrocolloid gel (i.e. xanthan gums), however, does not teach the use of the specifically claimed cross-linked protein, selected from the group consisting of sodium casein, whey protein isolate and combinations thereof; and also does not teach the specifically claimed at least one edible hydrated hydrocolloid gel, konjac gum.  
No reason can be found to substitute or further include additional types of proteins and gels, other than those taught by Chen.  Therefore claims are found novel are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793